 

Case 4:20-mj-04785-N/A-MSA Document 1 Filed 08/03/20 Page 1 of 1

 

 

CRIMINAL COMPLAINT
(Electronically Submitted) ;
i 1 T STRICT of ARIZ:
United States District Court DISTRICT of ARIZONA
DOCKET NO.

United States of America
v.
Victoriano Gutierrez-Martinez

YOB: 1970; Citizen of Mexico eT OO O47 85M

Complaint for violation of Title 8, United States Code Sections 1326(a) and (byC1)

 

 

 

 

COMPLAINANT'S STATEMENT OF FACTS CONSTITUTING THE OFFENSE OR VIOLATION:

On or about July 31, 2020, at or near Arivaca, in the District of Arizona, Victoriano Gutierrez-Martinez, an alien,
entered, and was found in the United States of America after having been denied admission, excluded, deported, and
removed from the United States through Nogales, Arizona on November 1, 2018, and without obtaining the express
consent of the Attorney General or the Secretary of the Department of Homeland Sccurity to reapply for admission
thereto; in violation of Title 8, United States Section 1326(a), enhanced by Title 8, United States Code, Section
1326(b)(1)}, a felony. ‘

 

BASIS OF COMPLAINANT'S CHARGE AGAINST THE ACCUSED:

Victoriano Gutierrez-Martinez is a citizen of Mexico. On November 1, 2018, Victoriano Gutierrez-Martinez
was lawfully denied admission, excluded, deported and removed from the United States through Nogales, Arizona,
On July 31, 2020, agents found Victeriano Gutierrez-Martinez in the United States at or near Arivaca, Arizona,
without the proper immigration documents, Vietoriano Gutierrez-Martinez did not obtain the express consent of
the Attorney General or the Secretary of the Department of Homeland Security to re-apply for admission to the
United States.

 

MATERIAL WITNESSES IN RELATION TO THE CHARGE:

 

 

DETENTION REQUESTED SIGNATURE OF COMPLAINANT (official tltfe)
Being duly sworn, I declare that the foregoing is .
LMG2/ATC ORFICIAL TITLE
THORIZED /Li teed
AUTHORIZED AUSA (i/Lita onl uty) Border Patrol Agent
Andrew J, Carpenter

Zt

—

 

Sworn by telephone _x

 

SIGNATURE OF MAGISTRATE JUDGE” DATE

. ; August 3, 2020

 

 

¥ See Federnt rules of Criminal Procedure Rules 3, 4.1, ané 54

 

 
